DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 6, 2020 has been entered.
Claims 1-9, 11-15, 20-23, and 26 are currently pending in the above identified application.
Applicant elected Invention 1, claims 1-19, and species Terasil® Flavine 10GFF, C.I. Acid Blue 93, and not containing a solvent.
As the species Terasil® Flavine 10GFF has been cancelled from the Markush group in claims 4 and 5, the search was expanded to encompass any other species present in the Markush group, see MPEP 803.02 for additional information.
Claims 11 and 20-23 have been withdrawn from consideration as being drawn to a non-elected species and invention.

Claim Interpretation Note
The limitation “wherein the at least one binder and the at least one luminescent material are present in a weight ratio between 3.8:1 and 7.5:1” in claim 1 is interpreted as the weight ratio of the at 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, there is no support in the original disclosure for the limitation “wherein the CLC is formulated to provide fluorescence in a range from 3200 a.u. to 8400 a.u. at an excitation wavelength of 470 nm and λmax=518.6.”  This property is only discussed in the two examples within the disclosure.  Examples 1 and 2 on p. 20-24 discuss testing a specific dye and binder combination, TERASIL® FLAVINE 10GFF dye with PERMAX 232 or SOLUCOTETM 1050 binder, at an excitation wavelength of 470 nm and λmax=518.6.  This composition does not include the at least one non-luminescent material.  Therefore, the properties measured in the disclosure are not representative of the CLC as a whole and the any at least one luminescent material, any at least one non-luminescent material, and any binder to be present, as long as the at least one binder and the at least one luminescent material are present in the claimed weight ratio.  The instant disclosure only tangentially discusses the claimed property with regards to one specific luminescent material and two binder.  The instant disclosure does not provide guidance on how to select the material within the CLC to achieve the claimed property.  This portion discusses optimizing the binder and the binder selection.   Only through undue experimentation would one of ordinary skill in the art be able CLC composition within the full scope of claim 1.  Therefore, the full scope of CLC of claim 1 is not supported in the originally filed disclosure.
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim or remove this limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12-15, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the textile or fabric has a hand comparable to the textile or fabric not including the chromatic luminescent composition.”  It is unclear in what way the hand is comparable and to what degree.  Hand refers to “the tactile qualities of a fabric including softness firmness, elasticity, fineness, resilience, and other qualities perceived by touch” as evidenced by Celanese.  Is the softness, the firmness, the elasticity, the fineness, the resilience, or another tactile quality comparative?  How similar does the property or properties need to be in order to be considered comparable? The instant disclosure states “[f]or purposes of quantifying the measurement of ‘hand,’ the feel, texture and drape of the printed material were compared directly with those of the unprinted fabric. The ‘hand’ is judged to be excellent when the properties are indistinguishable from the unprinted material. When only a slight difference can be detected in the feel, texture, or drape the ‘hand’ is characterized as good. If a slight difference in two of the tactile properties could be detected, the ‘hand’ was judged to be acceptable. If the difference in any of the tactile properties was significant or the feel, texture and drape were all slightly affected, then the hand was labeled as poor” (see instant published disclosure para 0082).  “Comparable” is not defined in the by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear the scope of “slight”, whether acceptable and above is considered “comparable”.  This methodology described is subjective and dependent on the person conducting the test and their determination of a change.  It is also unclear the difference between “feel” and “texture” since all the properties associated with hand are tactile, e.g. pertaining to the feel.  “Feel” could refer to the softness, the firmness, or another tactile feature.   As it is unclear how a comparable hand is defined, the claim is indefinite.
Claim 1 also recites the limitation “wherein the textile or fabric has shape retention without stiffness.”  In order to retain a shape, the fabric must have a degree of stiffness.  The term "stiff" or “having stiffness” is a relative term which renders the claim indefinite.  The term is not defined by the 
Claims 2-9, 12-15, and 26 are rejected based on their dependency on rejected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-7, 9, and 12-15 are rejected under 35 U.S.C. 103 as obvious over US Pub. 2004/0220298 to Kozee in view of US Pub. No. 2005/0047593 to Hampp.
Regarding claims 1-4, 6-7, 9, and 12-15, Kozee teaches an ink composition (chromic luminescent composition) comprising a luminescent compound, a non-luminescent colorant, and a binder (Kozee, abstract, para 0011). Kozee teaches the binder being present in an amount from 0 to about 30% by weight, preferably 5 to 20% by weight, the luminescent compound being present in an amount from about 0.01 to about 10% by weight, preferably about 0.1 to 3% by weight, and the non-luminescent material being present in an amount from 0 to about 10% by weight, preferably about 0.1 to 2% by weight (Id., claim 146, para 0094).  The binder being 25% by weight and the luminescent compound being 3% by weight, corresponds to a weight ratio of the binder to the luminescent compound of 8.3:1, and the binder being 5% by weight and the luminescent compound being 3% by weight, corresponds to a weight ratio of the binder to the luminescent compound of 1.6:1.  Kozee teaches the luminescent 
While the reference does not specifically teach the claimed range of weight ratio between 3.8:1 to 7.5:1 (claim 1), specifically 4.8:1(claim 13), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary, the weight percentages of the material, and therefore the weight ratio, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Kozee teaches the ink being applied to substrates such as metal, glass, and plastic to provide a security mark (Id., para 0002), including porous substrates such as paper (Id., para 0102).  Kozee does not appear to explicitly teach the substrate being a textile or fabric.
However, Hampp shows that textile substrates and paper, metal, and plastic substrates are equivalent materials in the art for fluorescent ink printing substrates (Hampp, abstract, para 0008, 0027, 0020).  Hampp teaches the use of ink or coating with fluorescent material on to document substrates, such as paper, cardboard, plastic, textile, and metal for use in authentication (Id., para 0008, 0017-0020, 0056).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the invention of Kozee, wherein the substrate is a textile substrate as taught by Hampp, motivated 
Regarding the claimed textile having a hand comparable to the textile not including the chromatic luminescent composition and the textile having shape retention without stiffness, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art references teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a textile having an ink composition comprising a luminescent compound, such as a xanthene such as rhodamine or a coumarin, a non-luminescent colorant, such as a dye of  basic violet 4 or a triarylmethane dye, and a binder in weight ratio with the luminescent compound that overlap with the claimed range.  Additionally, the scope of “comparable” and “shape retention without stiffness” has not been defined.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  	
Regarding claim 2, the prior art combination teaches the luminescent colorant can be a combination and the luminescent colorant having incident energy ranging of wavelength from about 100 to 1500 nm and emit energy with a wavelength form about 300 to 1000 nm (Kozee, para 0065- 0066), reading on the absorption spectrum of at least one of the luminescent material at least partially overlapping with the emission spectrum of at least one of the at least one luminescent material
Regarding claim 3, the prior art combination teaches the emission spectra B of the luminescent material can coincide (at least partially overlap) or overlap (partially overlaps) with the absorption spectra C of the non-luminescent material (Kozee, para 0017).
claims 9 and 12, the prior art combination teaches the ink (CLC) further comprising one or more additives (Kozee, para 0081), including the use of thickeners for liquid viscosity adjustment (Id., para 0101).
Regarding claim 14, the prior art combination teaches the luminescent compound being present in an amount from about 0.01 to about 10% by weight and the non-luminescent material being present in an amount from 0 to about 10% by weight (Kozee, para 0094).  At 10% of the luminescent material and 0.1% by weight of non-luminescent material, the non-luminescent material and the luminescent material are present in a ratio of about 1:100 weight ratio.  At 10% by weight of the luminescent material and 10% by weight of the non-luminescent material, the non-luminescent material and the luminescent material are present in a ratio of 50:50 weight ratio.  
While the reference does not specifically teach the claimed range of ratio by weight between 2:90 and 20:80, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary, the weight percentages of the material, and therefore the weight ratio, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding claim 15, the limitation “for use in one or more of clothing, tents, weapon and vehicle covers, netting, parachutes, and other fabrics, textile, and coverings” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  As the substrate is a textile, the invention of the prior art combination is capable of being used with textile and coverings.

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Kozee in view of Hampp, as applied to claims 1-4, 6-7, 9, and 12-15 above, in view of US Pub. No. 2009/0239174 to Inaba.
Regarding claim 5, the prior art combination teaches the luminescent compound being a dye or pigment including xanthene such as rhodamine or a coumarin (Kozee, para 0065).  Kozee teaches the luminescent dye having a light emission range from 400 to 700 nm (Id., para 0070, 0067-0068).  Kozee is silent with regards to the specification coumarin dye material, such as explicitly being C.I. acid yellow.  Therefore, it would have been necessary and thus obvious to look to the prior art for guidance.  Inaba provides this conventional teaching showing it is known in the ink composition art to use C.I. acid yellow 7 coumarin (Inaba, title, abstract, para 0069-0070).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the ink composition of the prior art combination, wherein the luminescent coumarin is C.I. acid yellow 7 as taught by Inaba, motivated by the expectation of successfully practicing the invention of the prior art combination and using conventionally known coumarin dyes that are predictably suitable for ink compositions.

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Kozee in view of Hampp, as applied to claims 1-4, 6-7, 9, and 12-15 above, in view of US Pub. No. 2006/0032398 to Godbout.
Regarding claim 8, the prior art combination teaches the non-luminescent material being a dye that changes color under acidic condition such as such as basic violet 4, a triarylmethane dye, and other colorants from the same dye class (Kozee, para 0072).  The prior art combination does not teaches the 

Response to Arguments
Applicant's arguments filed July 6, 2020 have been fully considered but they are not persuasive. 
Applicant argues, with regards to the application of Kozee and Hampp, that none of the reference disclose or otherwise suggest that the CLC is formulated to provide the textile or fabric shape retention without stiffness.  Examiner respectfully disagrees.  As discussed above, the meets and bounds of the scope of the claim are not clear as in order to have shape retention, a level of stiffness is required.  It is unclear how much stiffness results in no longer meeting the claim limitations.  Additionally, as the prior art combination teaches a formulation substantially similar to the claimed invention, this property appears to flow naturally from the teachings of the prior art combination.  The prior art combination teaches a textile having an ink composition comprising a luminescent compound, such as a xanthene such as rhodamine or a coumarin (as claimed in claim 4), a non-luminescent colorant, such as a dye of basic violet 4 or a triarylmethane dye (as claimed in claims 6-7), and a binder in weight ratio with the luminescent compound that overlap with the claimed range.  
Applicant appears to also argue that Hampp does not disclose, teach, or suggest that the substrate materials listed in paragraph 0008 are equivalent materials in the art for fluorescent ink comparable hand not improved hand, as Applicant argued.  Applicant appears to argue that binds of Kozee have relatively high glass transition temperature known for their hardness and therefore would not have the shape retention without stiffness property.  If Applicant is arguing that the glass transition temperature is critical for achieving the claimed feature, the claim is not reflective of this requirement.  Kozee teaches the binder resin including urethanes, ester, and acrylic.  Additionally, Kozee teaches “choice of the binder resin would be based on the one that imparts the best functional performance for the mark. However, certain resins might either serve to enhance reactivity of 
Applicant argues that the weight ratio of the at least one binder to the at least one luminescent material has not been recognized in the cited references as a result-effective variable.  Applicant appears to be arguing that the claimed range is critical.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Applicant does provides examples that tests the range of the binder to luminescent material using two specific polyether or polyester polyurethane binders and using single type of luminescent material on the effect of hand, using no binder, 1:5, 1:10, 1:20, and 30:1 for PERMAX 232 and no binder, 3.8:1, 7.5:1, 15:1, and 30:1 for SOLUTETM 1050.  While the example show the effects using a polyurethane binder and TERASIL® FLAVINE Yellow 10GFF, the full scope of the claim encompasses any binder and any luminescent material.  It is unclear that this behavior holds true for the full scope of the claim.  Additionally, the example tests within the limit but fails to demonstrate the claimed range being critical for hand, such as showing examples just above and below the claimed range.  The claim sets the upper limit to 7.5:1 but 10:1 has good hand as well in the example 1.  Furthermore, the examples test just the binder-to-luminescent weight ratio but do not include the at least one non-luminescent material which could also influence the hand and is part of the claimed composition.  The type of material, the type of textile or fabric material in addition to the composition components, will also influence the properties as well.  A more abrasive textile, such as glass fiber textile, can have a more textured or rigid coating applied without dramatically influencing the hand versus a softer, more flexible silk fabric.  The fabric or 
Therefore, Examiner maintains the rejections detailed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 5,252,103 to Kamata teaches a textile being treated with a pigmenting method that results in good handling touch, wherein the pigment method includes fluorescent pigments and non-fluorescent pigment as well as a binder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/JENNIFER A GILLETT/Examiner, Art Unit 1789